Citation Nr: 0100499	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-20 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



REMAND

The veteran had active duty from June 1954 to September 1958.  
The appellant is the surviving spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied a claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant disagreed with that determination in June 1999, and 
submitted a timely substantive appeal in late September 1999 
after the Detroit, Michigan RO issued a statement of the case 
(SOC) in early September 1999.

In numerous statements, the appellant contended that the 
veteran's smoking and nicotine dependence started in service.  
She further contended that the veteran's in-service smoking 
led to life-long smoking, and caused or substantially 
contributed to the cause of the veteran's death.  Service 
connection for the cause of a veteran's death is warranted 
when a veteran dies of a service-connected disability.  38 
U.S.C.A. 1310 (West 1991).  The death of a veteran is 
considered to be due to a service-connected disability when 
the evidence establishes that such a disability was either 
the principal or a contributory cause of death or contributed 
materially and substantially to the cause of death.  38 
C.F.R. 3.312 (2000).

The veteran died in September 1997.  The death certificate 
states that the veteran died from an acute myocardial 
infarction due to ASHD (arteriosclerotic heart disease) due 
to cigarette smoking.  

The November 1998 rating decision, and the subsequent 
September 1999 SOC, denied the claim on the basis that the 
appellant had not submitted a well-grounded claim.  However, 
the Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, medical evidence indicates that the veteran's 
death may be associated with smoking, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
The question of the etiological relationship, if any, between 
chronic cigarette smoking and the myocardial infarction that 
caused the veteran's death is, the Board finds, a question 
requiring medical expertise and judgment.  VA's duty to 
assist the veteran, as changed by the recent legislative 
enactment noted above, requires the Board to obtain a medical 
opinion on that question. 

Remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Because the VA regional office has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the appellant to 
identify the names and addresses of 
medical care providers who treated the 
veteran proximate to service or for 
pulmonary or cardiac diseases or for 
nicotine dependence.  After securing any 
necessary releases, the RO should obtain 
these records.

2.  The appellant should also be offered 
the opportunity to identify or submit 
alternative types of evidence to 
establish when the veteran began smoking, 
whether the veteran smoked continuously 
after service, or whether he was nicotine 
dependent, including such records as 
employment, insurance, or education-
related medical examinations, 
photographs, and reports of observations 
of friends, co-workers, or fellow 
servicemen.

3.  The claims file and all clinical 
records obtained pursuant to this remand 
should be reviewed by a cardiology 
specialist.  The examiner should be 
requested to provide an opinion on the 
question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the principal cause 
(singly or jointly with some other cause) 
or immediate or underlying cause of the 
veteran's death was etiologically related 
to the veteran's chronic cigarette 
smoking, or whether it is at least as 
likely as not that cigarette smoking 
contributed materially and substantially 
to the veteran's death.  If the answer to 
that question is in the affirmative, the 
examiner should offer an opinion on the 
question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the veteran became 
nicotine dependent during his active 
service in 1954 to 1958.  (With reference 
to the criteria for the determination of 
whether an individual is nicotine 
dependent, the examiner's attention is 
called to the criteria for a diagnosis of 
substance dependence in The American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition.)  If the answer is yes, 
the examiner should opine whether smoking 
after service continued uninterrupted 
after service so that the disease was 
proximately due to nicotine dependence 
acquired in service.  If the reviewer 
finds that the veteran did not become 
nicotine dependent during active service, 
then the examiner should offer an opinion 
on the question of whether it is at least 
as likely as not (a 50 percent or more 
likelihood) that tobacco use during the 
veteran's active service from 1954 to 
1958 as opposed to tobacco use after 
service caused the veteran's heart 
disease.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




